Citation Nr: 0907835	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for calcified right hilar 
adenopathy (claimed as calcium deposit in the lung).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from August 1989 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a compensable rating for the service-
connected calcified right hilar adenopathy.  In January 2007, 
the Veteran withdrew his appeals for service connection for a 
low back condition and for a cervical spine condition.


FINDING OF FACT

The Veteran's calcified right hilar adenopathy is 
asymptomatic and, on pulmonary function testing, does not 
show forced vital capacity (FVC) of 75 to 80 percent 
predicted or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) of 66 to 80 
percent predicted.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
calcified right hilar adenopathy are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6820, 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert .granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the Veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disability affected 
him in everyday, daily life.  There is no prejudicial error 
either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes the RO sent the Veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The RO has 
obtained the Veteran's VA treatment records, and VA 
examinations were scheduled.  In Appellant's Brief, filed 
with the Board in February 2009, the Veteran's representative 
contended that the Veteran should be provided a current VA 
examination noting that the VA examination in March 2005 was 
more than two years old at the time of certification of the 
appeal and that there were no current treatment records on 
file past the August 2005 time frame.  In support of this 
request, the representative also noted that an August 2005 
outpatient treatment record showed constant pain in the right 
side of the Veteran's chest. 




The Board concludes, however, that another VA examination is 
not necessary in this matter.  First, neither the Veteran nor 
his representative has specifically contended that his 
condition has worsened since the March 2005 VA examination or 
the September 2006 general medical VA examination.  Rather, 
the representative argues that because of the passage of time 
another, more current VA examination is required.  Although 
the representative noted the Veteran's complaints of chest 
pain in August 2005, the Board notes that VA treatment 
records further show that the Veteran was seen for complaints 
of chest pain, the etiology of which was not determined.  An 
X-ray showed no active disease, the impression was atypical 
chest pain, and Motrin was prescribed because it had been 
noted to decrease his pain.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims files, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background and Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 506 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim in such a case, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

The RO has rated the Veteran's service-connected calcified 
right hilar adenopathy as zero percent disabling 
(noncompensable) under Diagnostic Code (DC) 6833 (which 
provides the General Rating Formula for Interstitial Lung 
Disease).  38 C.F.R. § 4.97, DC 6833.  In every instance in 
which the Rating Schedule does not provide for a 
noncompensable evaluation under a particular diagnostic code, 
a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The rating criteria under DC 6833 are based upon the results 
of pulmonary function testing (PFT), and provide for the 
assignment of a 10 percent rating for forced vital capacity 
(FVC) of 75 to 80 percent predicted or where there is 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) of 66 to 80 percent 
predicted.  The rating criteria contemplate pulmonary 
function test results post-therapy, which is the standard 
basis for comparison of pulmonary function.  See 61 Fed. Reg. 
46,720, 46,723 (Sept. 5, 1996).  


After reviewing the entire record, the Board concludes that a 
compensable rating for the Veteran's calcified right hilar 
adenopathy is not warranted.  The objective evidence of 
record includes a December 2004 chest X-ray which showed a 
calcified mass in the right hilum that was unchanged in 
appearance and probably a conglomeration of calcified lymph 
nodes.  On the VA examination in March 2005, he complained of 
chest pain, which he guessed was from GERD.  The diagnosis 
was benign calcified nodule in the right hilum, non 
dysfunctional.  PFTs conducted in March 2005 showed FVC of 
108 percent predicted and DLCO (SB) of 96 percent predicted, 
and the interpretation was that the Veteran had normal 
spirometry with hyperinflation of airways. 

In addition, VA treatment records dated through 2006 showed 
treatment primarily for other disabilities.  In August 2005, 
he was seen for complaints of constant chest pain for two 
days, and the impression was atypical chest pain.  On VA 
examination in September 2006, it was noted that the 
Veteran's calcified right hilar adenopathy was asymptomatic 
and non-dysfunctional, and that these findings were 
"incidental" on a chest x-ray.  Thus, the preponderance of 
the evidence of record does not show that this condition has 
been symptomatic at any time during the period in question, 
nor have PFTs have resulted in FVC of 75 to 80 percent 
predicted or DLCO(SB) of 66 to 80 percent predicted.  Thus, 
the Board concludes that the evidence of record indicates 
that the Veteran's disability does not approximate the 
criteria or severity required for a 10 percent rating under 
Diagnostic Code 6833.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extra-schedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the Veteran has 
not alleged, and the evidence of record does not show, 
interference with employment or frequent periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).




In view of the foregoing, the service-connected calcified 
right hilar adenopathy does not meet the criteria for the 
assignment of a compensable rating under DC 6833.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for calcified right hilar adenopathy is 
denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


